UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6312



CHARLES JONES, a/k/a Nicholas Warner Jones,

                                             Plaintiff - Appellant,

          versus


THEODORE PURNELL; REICLYN, Captain; EUGENE
NUTH; J. REVELL, Captain; J. STROCKE, Lieuten-
ant; M. DIGGS, Major; L. CARTER, Sergeant;
SERGEANT WATKINS; RICHARD A. LANHAM, SR.; JOHN
PARKER, Adjustment Hearing Officer,
                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
645-L)


Submitted:   July 24, 1997                 Decided:   August 6, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Jones, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Jones v. Purnell, No. CA-
95-645-L (D. Md. Feb 20, 1997).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                            AFFIRMED




                                  2